

115 HR 4631 IH: Access to Congressionally Mandated Reports Act
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4631IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Quigley (for himself, Mr. Rodney Davis of Illinois, Mr. Loudermilk, Mr. Brat, Mr. Cooper, and Mr. Soto) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the Government Publishing Office to establish and maintain a website
			 accessible to the public that allows the public to obtain electronic
			 copies of all congressionally mandated reports in one place, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Access to Congressionally Mandated Reports Act. 2.DefinitionsIn this Act:
 (1)Congressionally mandated reportThe term congressionally mandated report— (A)means a report that is required to be submitted to either House of Congress or any committee of Congress, or subcommittee thereof, by a statute, resolution, or conference report that accompanies legislation enacted into law; and
 (B)does not include a report required under part B of subtitle II of title 36, United States Code. (2)DirectorThe term Director means the Director of the Government Publishing Office.
 (3)Federal agencyThe term Federal agency has the meaning given that term under section 102 of title 40, United States Code, but does not include the Government Accountability Office.
 (4)Open formatThe term open format means a file format for storing digital data based on an underlying open standard that— (A)is not encumbered by any restrictions that would impede reuse; and
 (B)is based on an underlying open data standard that is maintained by a standards organization. (5)Reports websiteThe term reports website means the website established under section (3)(a).
			3.Establishment of website for congressionally mandated reports
			(a)Requirement To establish website
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Director shall establish and maintain a website accessible by the public that allows the public to obtain electronic copies of all congressionally mandated reports in one place. The Director may publish other reports on the website.
 (2)Existing functionalityTo the extent possible, the Director shall meet the requirements under paragraph (1) by using existing websites and functionality under the authority of the Director.
 (3)ConsultationIn carrying out this Act, the Director shall consult with the Clerk of the House of Representatives, the Secretary of the Senate, and the Librarian of Congress regarding the requirements for and maintenance of congressionally mandated reports on the reports website.
 (b)Content and functionThe Director shall ensure that the reports website includes the following: (1)Subject to subsection (c), with respect to each congressionally mandated report, each of the following:
 (A)A citation to the statute, conference report, or resolution requiring the report. (B)An electronic copy of the report, including any transmittal letter associated with the report, in an open format that is platform independent and that is available to the public without restrictions, including restrictions that would impede the re-use of the information in the report.
 (C)The ability to retrieve a report, to the extent practicable, through searches based on each, and any combination, of the following:
 (i)The title of the report. (ii)The reporting Federal agency.
 (iii)The date of publication. (iv)Each congressional committee receiving the report, if applicable.
 (v)The statute, resolution, or conference report requiring the report. (vi)Subject tags.
 (vii)A unique alphanumeric identifier for the report that is consistent across report editions. (viii)The serial number, Superintendent of Documents number, or other identification number for the report, if applicable.
 (ix)Key words. (x)Full text search.
 (xi)Any other relevant information specified by the Director. (D)The date on which the report was required to be submitted, and on which the report was submitted, to the reports website.
 (E)Access to the report not later than 30 calendar days after its submission to Congress. (F)To the extent practicable, a permanent means of accessing the report electronically.
 (2)A means for bulk download of all congressionally mandated reports. (3)A means for downloading individual reports as the result of a search.
 (4)An electronic means for the head of each Federal agency to submit to the reports website each congressionally mandated report of the agency, as required by section 4.
 (5)In tabular form, a list of all congressionally mandated reports that can be searched, sorted, and down­loaded by—
 (A)reports submitted within the required time; (B)reports submitted after the date on which such reports were required to be submitted; and
 (C)reports not submitted. (c)Noncompliance by Federal agencies (1)Reports not submittedIf a Federal agency does not submit a congressionally mandated report to the Director, the Director shall to the extent practicable—
 (A)include on the reports website— (i)the information required under clauses (i), (ii), (iv), and (v) of subsection (b)(1)(C); and
 (ii)the date on which the report was required to be submitted; and (B)include the congressionally mandated report on the list described in subsection (b)(5)(C).
 (2)Reports not in open formatIf a Federal agency submits a congressionally mandated report that is not in an open format, the Director shall include the congressionally mandated report in another format on the reports website.
 (d)Free accessThe Director may not charge a fee, require registration, or impose any other limitation in exchange for access to the reports website.
 (e)Upgrade capabilityThe reports website shall be enhanced and updated as necessary to carry out the purposes of this Act.
			4.Federal agency responsibilities
 (a)Submission of electronic copies of reportsConcurrently with the submission to Congress of each congressionally mandated report, the head of the Federal agency submitting the congressionally mandated report shall submit to the Director the information required under subparagraphs (A) through (D) of section 3(b)(1) with respect to the congressionally mandated report. Nothing in this Act shall relieve a Federal agency of any other requirement to publish the congressionally mandated report on the website of the Federal agency or otherwise submit the congressionally mandated report to Congress or specific committees of Congress, or subcommittees thereof.
 (b)GuidanceNot later than 240 days after the date of enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Director, shall issue guidance to agencies on the implementation of this Act.
 (c)Structure of submitted report dataThe head of each Federal agency shall ensure that each congressionally mandated report submitted to the Director complies with the open format criteria established by the Director in the guidance issued under subsection (b).
 (d)Point of contactThe head of each Federal agency shall designate a point of contact for congressionally mandated report.
 (e)List of reportsAs soon as practicable each calendar year (but not later than April 1), and on a rolling basis during the year if feasible, the Librarian of Congress shall submit to the Director a list of congressionally mandated reports from the previous calendar year, in consultation with the Clerk of the House of Representatives, which shall—
 (1)be provided in an open format; (2)include the information required under clauses (i), (ii), (iv), (v) of section 3(b)(1)(C) for each report;
 (3)include the frequency of the report; (4)include a unique alphanumeric identifier for the report that is consistent across report editions;
 (5)include the date on which each report is required to be submitted; and (6)be updated and provided to the Director, as necessary.
 5.Removing and altering reportsA report submitted to be published to the reports website may only be changed or removed, with the exception of technical changes, by the head of the Federal agency concerned if—
 (1)the head of the Federal agency consults with each congressional committee to which the report is submitted; and
 (2)Congress enacts a joint resolution authorizing the changing or removal of the report. 6.Relationship to the Freedom of Information Act (a)In generalNothing in this Act shall be construed to require the disclosure of information or records that are exempt from public disclosure under section 552 of title 5, United States Code, or to impose any affirmative duty on the Director to review congressionally mandated reports submitted for publication to the reports website for the purpose of identifying and redacting such information or records.
 (b)Redaction of reportWith respect to each congressionally mandated report, the head of each relevant Federal agency shall redact any information that may not be publicly released under section 552(b) of title 5, United States Code, before submission for publication on the reports website, and shall—
 (1)redact only such information from the report; (2)identify where any such redaction is made in the report; and
 (3)identify the exemption under which each such redaction is made. (c)Withholding information (1)In generalA Federal agency—
 (A)may withhold information otherwise required to be disclosed under this Act only if— (i)the Federal agency reasonably foresees that disclosure would harm an interest protected by an exemption described in section 552(b) of title 5, United States Code; or
 (ii)disclosure is prohibited by law; and (B)shall—
 (i)consider whether partial disclosure of information otherwise required to be disclosed under this Act is possible whenever the Federal agency determines that a full disclosure of the information is not possible; and
 (ii)take reasonable steps necessary to segregate and release nonexempt information. (2)Rule of constructionNothing in this subsection requires disclosure of information that is otherwise prohibited from disclosure by law, or otherwise exempted from disclosure under section 552(b)(3) of title 5, United States Code.
 7.ImplementationExcept as provided in section 4(c), this Act shall be implemented not later than 1 year after the date of enactment of this Act and shall apply with respect to congressionally mandated reports submitted to Congress on or after the date that is 1 year after such date of enactment.
		